Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to correspondence filed 12/22/20 regarding application 15/979,018, in which claims 1, 10, and 19 were amended and claims 3, 12, and 21 were cancelled. Claims 1, 2, 4-7, 9-11, 13-16, 18-20, 22-25, and 27 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 10, and 19 overcome the 35 U.S.C. 102(a)(1) and 103 rejections of claims 1, 2, 4-7, 9-11, 13-16, 18-20, 22-25, and 27, based on Li and Burges, and so they are withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-7, 9-11, 13-16, 18-20, 22-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 10, and 19 is Li et al. ("Deep Speaker: an End-to-End Neural Speaker Embedding System". 5 May 2017).

Consider claim 1, Li discloses a method of training an acoustic feature extracting model, wherein the method comprises: considering a first acoustic feature extracted respectively from speech data corresponding to user identifiers as training data (raw audio is preprocessed, and features are extracted using a feed-forward DNN, page 2, Section 3); training an initial model based on a deep neural network based on a criterion of a minimum classification error, until a preset first stop condition is th triplet loss training iteration, which is the condition on which Li stops triplet loss training); wherein the triplet loss layer is used to maximize similarity between the second acoustic features of the same user, and minimize similarity between the second acoustic features of different users (Page 3 Section 3.3: "make updates such that the cosine similarity between the anchor and the positive example is larger than the cosine similarity between the anchor and the negative example"); and the triplet loss layer employs three samples as input: anchor sample including a user's sentence-level second acoustic feature; a positive sample including the second acoustic feature at another sentence level of the same user as the anchor sample; a negative sample including the second acoustic feature at a sentence level of a 

Takatori et al. (5,553,196) discloses processing data using a neural network having a number of layers equal to an abstraction degree of the pattern to be processed. The modulus calculations of Takatori concern boundaries of pixel chain codes (see Col 24 lines 7-28), and are not analogous to amended claims. 

A combination or modification of Li, Takatori, and the other prior art of record would not have resulted in the limitations of claims 1, 10, and 19, and therefore claims 1, 10, and 19 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2, 4-7, 9, 11, 13-16, 18, 20, 22-25, and 27 are allowable because they further limit allowable parent claims 1, 10, and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                          01/08/21